ORDER DISMISSING CASE
SUSAN G. BRADEN, Judge
On September 16, 2014, the United States Court of Appeals for the Federal Circuit issued an opinion vacating the Order on jurisdiction in the above-captioned case and remanding for dismissal. See SRA Int'l, Inc. v. United States, 766 F.3d 1409, 1414 (Fed.Cir.2014) (“Accordingly, we vacate the order on jurisdiction and remand with instructions to dismiss the case for lack of jurisdiction.”).
On November 13, 2014, the United States Court of Appeals for the Federal Circuit issued a Mandate instructing this court to dismiss the case.
Pursuant to the United States Court of Appeals for the Federal Circuit’s November 13, 2014 Mandate, the court’s February 3, 2014 Order is vacated. The Clerk of Court is directed to dismiss the case for lack of jurisdiction.
IT IS SO ORDERED.